Case 5:18-cv-00031-FPS Document 78 Filed 12/11/18 Page 1 of 5 PageID #: 370



                                                                      1
                                                                      DEC
                                                                              12018
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


SPIRIT COMMERCIAL AUTO
RISK RETENTION GROUP,
SANDEEP BADWALSIGH and
INDY FREIGHT, INC.,

            Plaintiffs,

v.                                              Civil Action No.    5:18CV31
                                                                      (STAMP)
R1-\NDALL RYAN SHREVE,
KASEE RENEE PORTER,
GERRY W. HARRIS, JR.,
MATTHEW JOSEPH PITZER,
AARON JACKSON,
KAREN N. BARNETT,
CYNTHIA G. DRANE,
DAVID WESTON,
FREDERICK DEAN CONNORS,
WILLIAM A. HEINBAUGH,
ANGELA R. AUBIHIL,
VICKY L. POSEY,
JESSICA LEIGH ALLEN,
ROBERT S. POWERS,
JODI SHACKELFORD,
JEFFREY DOUGLAS SHACKELFORD,
ANDREW J. ZEIGER,
SANDRA L. HEINBAUGH,
WILLIAM HEINBAUGH,
N.K., a minor,
M.A., a minor,
PAMELA LIPSCOMB,
DIANA SHACKELFORD,
BETHANI A. SHACKELFORD,
ELIZABETH BARNETT,
BROOKE N. DRANE,
TIERRA N. BRAWNER,
TREY M. BRAWNER,
TERENCE D. BRAWNER,
BOBBY JO WESTON,
E.W., a minor,
B.W., a minor and
BRUCE DAVIDSON,

            Defendants.
Case 5:18-cv-00031-FPS Document 78 Filed 12/11/18 Page 2 of 5 PageID #: 371




                       ORDER REGARDING CONFIDENTIAL AWARDS
                         OF SPECIAL MASTER TO CLAIMANTS,
                       DIRECTING CLERK TO ISSUE PAYMENT OF
                    INTERPLEADER FUND OUT OF COURT REGISTRY,
                        AND DIRECTING PAYMENT OF FEES OF
                      SPECIAL MASTER AND GUARDIANS AD LITEM

        Pursuant to the agreement of                 the parties,        on October 24          arid

 October 25,        2018,   arbitration was conducted by the court-appointed

 Special Master,          Stephen J.      Dales±o,    Esq.,     for the 25 claimants in

 the above-styled civil action.                  This     Court has been advised that

 the Special Master has             concluded his         duties   and obligations,             and

 following his analysis of                the claims asserted,           has    forwarded the

 individual,        confidential and binding arbitration awards to counsel

 of     record      for     each     respective         claimant,        distributing           the

 interpleader fund in its entirety.                   ECF No.      72.

        All    of    the    binding       awards,    by      agreement,        are   to    remain

 confidential.         The   separate awards made by the                 Special Master to

 each claimant in this matter have been presented to the Court,                                 and

 will    be   delivered      to    the    Financial     Administrator          of    the   United

 States District Court             for the Northern District of West Virginia

 for distribution.           The Special Master will provide                    the names and

 mailing      addresses      of    each   claimant      to   the   Clerk.        Further,       the

 Clerk is DIRECTED to file all said confidential award information

 UNDER SEAL and to restrict access to COURT USERS ONLY,                              and not to

 provide      the   confidential         award   information       to    counsel     or    to   the

 parties.




                                                 2
Case 5:18-cv-00031-FPS Document 78 Filed 12/11/18 Page 3 of 5 PageID #: 372




        The Clerk shall then DISTRIBUTE the sum of $975,000.00 and any

applicable      1
                interest,           this    being        the    full       amount           of    remaining

coverage of the subject insurance policy previously interplead by

plaintiff      and   now     deposited           with    the     Clerk          of     this       Court,     in

accordance      with     the     Special          Master’s           individual             confidential

awards,    to each claimant without disclosure to the other parties,

 claimants,     or     their        counsel.             Additionally,                 the        Financial

Administrator        will      provide       a     Form        W-9     (Request             for    Taxpayer

 Identification        Number       and     Certification)             for       each        claimant        to

 complete and return.           Counsel for each claimant is responsible for

 completing      and     returning           the        Form         W-9        to     the        Financial

Administrator before the award checks are issued.

        Additionally,        the      named        defendants              in        the     Interpleader

 Complaint agree to execute the release prepared by plaintiffs and

 transmitted to defendants on or about October 23, 2018, discharging

 Spirit Commercial Auto Risk Retention Group, Sandeep Badwalsigh and

 Indy   Freight,     Inc.,     from        any    and    all     liability             related          to   the

 accident and any and all responsibility with respect to any liens

 accrued by defendants as a result of the accident.                                        The defendants

 that   have   pending       Underinsured              Motorist        claims          will        make      all

 reasonable     efforts        to     obtain       consent           and        waiver           from    their

 respective Underinsured Motorist Carriers and upon receiving such

 consent and waiver will execute the release.                               In the event consent




      ‘Any accrued           interest            shall     be        paid       to         the     claimants
 proportionately.

                                                   3
Case 5:18-cv-00031-FPS Document 78 Filed 12/11/18 Page 4 of 5 PageID #: 373




 and     waiver        cannot      be     obtained             from    the    Underinsured                Motorist

 Carrier,        the    release          will    be    executed at            the       conclusion of          the

 Underinsured Motorist                   claim and will be provided to counsel                                 for

 plaintiffs.

         Distribution will be made by the Clerk upon receipt of notice

 from plaintiffs’              counsel          that   a       release       has    been       executed by a

 particular defendant.

         Further,       this Court has been informed that the Special Master

 has    provided        the     statement         for          his    services      to        all    counsel    of

 record.        By agreement of the parties,                           the payment of fees to the

 Special        Master        is    to     be     made          separate       and       apart        from     the

 interpleader fund previously deposited into the Court’s Registry,

 with the plaintiffs paying 5O of the fee and the defendants paying

 5O of         the   fee.       ECF No.         62.     With respect               to    the Guardians Ad

 Litem fees, the plaintiffs have agreed to pay these fees outside of

 the fund,       as well.          Id.     The Guardians Ad Litem, Jeffery D. Kaiser,

 Esq.    and Ryan        P.     Orth,      Esq.,       have          each   forwarded          to    this    Court

 their final statements of their total time spent and usual hourly

 rate.     This        Court       finds        the     fees          submitted          to     be    fair     and

 reasonable.           These statements will be sent to plaintiffs’                                        counsel

 and     the    plaintiffs          are     DIRECTED             to    pay    the       same,        as    agreed.

 Accordingly, the parties are DIRECTED to pay the Special Master and

 the Guardians Ad Litem in accordance with that agreement.




                                                           4
Case 5:18-cv-00031-FPS Document 78 Filed 12/11/18 Page 5 of 5 PageID #: 374




      An order dismissing this civil action from this Court’s docket

 with prejudice will be entered at a later date upon completion of

 the directives ordered above and payment to the claimants.

       IT IS SO ORDERED.

      The   Clerk   is   DIRECTED   to    transmit   a   copy    of   this   order   to

 counsel    of    record   herein      and     to   Evelyn      Howell,      Financial

 Administrator,     United   States       District    Court     for   the    Northern

 District of West Virginia.

       DATED:    December 11,   2018




                                         FREDERICK P. STAMP, JR.
                                         UNITED STATES DISTRICT JUDGE




                                           5
